Citation Nr: 1425262	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2004 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In July 2013 the claim was remanded for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

A sleep disorder, to include sleep apnea, was not present during service and is not at least as likely as not related to any in-service snoring or sleep disturbances.


CONCLUSION OF LAW

A sleep disorder, to include sleep apnea, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to service connection for obstructive sleep apnea.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A March 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in July 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist 

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The VA obtained two medical opinions as to whether the Veteran's obstructive sleep apnea was the result of military service.  These opinions were rendered by a medical professional following a thorough examination of service treatment records, the Veteran's contentions, and a review of the claims file.  The examiners obtained an accurate history of the Veteran's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the opinions are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service Connection 

The Veteran contends that he has sleep apnea which has been continuously present since service.  For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had sleep apnea during service or continuously since that time.  The Board concludes that a sleep disorder, to include sleep apnea, is not warranted. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

The Veteran was diagnosed with mild obstructive sleep apnea during a March 2011 private sleep study.  The current disability is established.

The Veteran's service treatment records (STRs) include a screening note dated October 2005, the Veteran complained of sleeping too often and very deeply, beginning two weeks prior.  The Veteran stated he did not wake up in the morning when his alarm went off and would miss formation as a result.  The Veteran denied prior sleeping problems.  The Veteran reported falling asleep when he was lying down to work on a vehicle.  The Veteran reported feeling tired when he wakes up.  The Veteran was unsure if he snored, but stated that he believed he did snore.  The Veteran reported that he began feeling excessively sleepy about one month ago.  He noted that he will fall asleep while at the computer.  The Veteran stated that on the week days he usually sleeps 6 to 7 hours, and will sleep over 10 hours on the weekends.  The examiner referred the Veteran to the sleep lab for further evaluation for possible obstructive sleep apnea, and suggested the Veteran have a friend assist in waking the Veteran.

Subsequent to the referral for sleep evaluation, in November 2005 the Veteran underwent a polysomnography conducted at S.M.C.  The Veteran complained of difficulty waking up in the morning, excessive daytime sleepiness and snoring.  The Veteran stated that he usually slept for 7 to 8 hours per day.  The study showed the Veteran had 80 total arousals throughout the study period.  The study also noted 31 episodes of apnea or hypopnea.  The study concluded that the Veteran's arousals were mostly due to an unknown etiology, and partly due to airflow limitation.  The study also noted possible narcolepsy, which would account for frequent arousals during the night.

In his Report of Medical History completed in April 2006, the Veteran noted frequent trouble sleeping, stating that he has "deep sleep" and cannot hear anything when he sleeps, which caused him to oversleep.

The Board therefore finds the in-service element is satisfied.

In his January 2011 claim, the Veteran stated that he suffered from sleeping problems during his time in the military.  He stated he was diagnosed with sleep apnea at S.H. in November 2005.  He stated that he presently suffered from daytime sleepiness, regardless of the amount of time he spent in bed.  He noted that his family told him that he snored very loudly.  He further stated that when he awoke in the mornings he had a sore throat and a headache, and was moody and irritable.  He stated that prior to his military service, he did not suffer from these problems.

In April 2011, the Veteran underwent treatment at S.M.C. complaining of difficulty waking in the morning, headaches during the daytime, and feeling irritated and moody.  He stated these symptoms started 10 months after he joined the army.  He reported being able to fall asleep within 2 minutes, and stated that his girlfriend and mother complained that he snored badly.  A polysomnography report showed a diagnosis of a mild degree of obstructive sleep apnea, with predominant hypopnea.

In July 2011, a VA physician provided an opinion regarding the Veteran's claimed condition.  The physician noted the Veteran's STRs showed evidence of sleep problems in service, and the accompanying note of a possible diagnosis of obstructive sleep apnea, though stating the impression was based on the Veteran's subjective complaints.  The Veteran reported onset of sleep apnea in 2005, 10 months after entry into service.

The physician noted there was no medical evidence or documentation to show that the Veteran was diagnosed with a sleep disorder, to include sleep apnea, while in active duty, and no sleep study to confirm the Veteran's complaint of such a disorder in service.  The examiner concluded that there were other conditions that can cause snoring, and without an affirmative diagnosis of the Veteran's condition in service, the Veteran's report of a possible sleep disorder while on active duty was not enough to substantiate a link between the Veteran's present obstructive sleep apnea and his complaints in service.  Further, the examiner concluded that the Veteran's symptoms of excessive sleepiness, sleeping late and missing formation, and headaches, without an affirmative diagnosis of sleep apnea, would not necessarily be caused by or the result of obstructive sleep apnea or mild sleep apnea, and could be attributed to a variety of other conditions.

In February 2014, another VA examiner provided an opinion regarding the claimed disability.  The examiner concluded the Veteran's November 2005 sleep study did not diagnosis sleep apnea, nor was there any definitive diagnosis at that time.  The sleep study, the examiner noted, did indicate that the Veteran was mildly obese, which is a major risk factor for sleep apnea.  The examiner noted that the Veteran was not diagnosed with sleep apnea until March 2011, and that the Veteran's weight had increased from 179 pounds in 2005 to 212 pounds in 2011.  The examiner noted that weight gain is a major risk factor in the development of sleep apnea.  The examiner further noted that though the 2005 sleep study indicated the Veteran slept in the supine position most of the night and mentioned sleep disordered breathing; however, this is not a diagnosis of sleep apnea, and the Veteran did not meet the criteria for sleep apnea in the sleep study done.  The examiner further stated that sleep disordered breathing can be positional, and sleeping in other than a supine position can relieve this.

The Board finds that the Veteran's sleep disorder, to include sleep apnea, is not related to his in-service snoring and sleep disturbances.  The Veteran and his family are competent to report the sleep disturbances, but not to opine that these were sleep apnea symptoms.  There is no competent lay evidence on that point in the record.  With respect to the Veteran's contentions that his obstructive sleep apnea is related to service, the Board finds that he is not competent to give opinions regarding the etiology of a medical disability.  He does not have the training, knowledge or expertise in medicine to provide such a medical nexus.  As such, his assertions lack probative value in supporting his claim of service connection.

The only medical evidence to consider whether the Veteran' s sleep disorder, to include sleep apnea, is related to service is the November 2005 study, which was not conclusive, and the July 2011 and February 2014 VA opinions.  The opinions show that complains of snoring and sleep disturbance do not, on their own, establish the presence of sleep apnea.  The July 2011 examiner concluded that the symptoms could be attributable to other causes, and the February 2014 examiner determined the Veteran's weight gain since service could cause of the Veteran' current sleep apnea.  

There is evidence in the Veteran's STRs of in-service treatment for sleep problems, with complaints of day time sleepiness, excessive sleeping and snoring.  However, the sleep study performed in November 2005 did not diagnose sleep apnea, and instead determined that the Veteran's numerous arousals during the night were due to an unknown etiology, and, in small part, to airflow limitation.  Further, the February 2014 VA opinion determined that the Veteran's 2011 diagnosis of obstructive sleep apnea is not related to the Veteran's in-service complaints of sleeping, and that his weight in service (noted as mildly obese in the November 2005 study) had increased by over 30 pounds was a high risk factor for sleep apnea.  The Board places great probative weight on this opinion as a lay person cannot diagnose sleep apnea.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sleep disorder, to include sleep apnea, is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


